NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30080

                Plaintiff-Appellee,             D.C. No. 3:13-cr-00046-SLG-1

 v.
                                                MEMORANDUM*
MENES WEIGHTMAN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Sharon L. Gleason, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Menes Weightman appeals from the district court’s judgment and challenges

the sentence of 12 months and one day imposed on revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Weightman contends that the district court impermissibly imposed the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence to promote his rehabilitation in violation of Tapia v. United States, 564
U.S. 319 (2011). We review for plain error, see United States v. Grant, 664 F.3d
276, 279 (9th Cir. 2011), and conclude that there is none. While the district court

encouraged Weightman to use his time in prison to create a transitional plan for his

release, the record does not show that the court imposed or lengthened

Weightman’s sentence to promote rehabilitation. See Tapia, 564 U.S. at 334

(federal court does not run afoul of 18 U.S.C. § 3582(a) by “discussing the

opportunities for rehabilitation within prison”).

      AFFIRMED.




                                          2                                   19-30080